DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for extension of time and response to restriction requirement filed 06/07/2022.
Receipt is also acknowledged receipt of IDS filed 01/27/2021, 11/16/2020 and 04/14/2020.
Claims 1-16 are pending.
No claim is amended.
Election/Restrictions
In response to the restriction requirement, applicant elects Group II, claims 4-8, and formula A-11I as the specific compound.
Upon further request in an interview held between 07/05/2022 and 07/11/2022, applicant through attorney Bryan A. Wong elected A-64 as the specific A III.
Applicant’s election of Group II, claims 4-8, in the reply filed on 06/07/2022 is acknowledged. Because applicant did not elect with traverse or without traverse and did not provide any arguments for traverse.   Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, Claims 1-3 and 9-16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.
Claims 4-8 are under consideration.
Priority
The examiner acknowledges this application as a Continuation of PCT/CN2018/080174 filed 03/23/2018 and which claims benefit of Chinese application CN 201711132436.6 filed 11/15/2017. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al. (CN 105131315 A, provided by applicant on 1449 filed 04/14/2020).
Applicant has elected compound A-64 as the specific A-III compound in which P1 is hyaluronic acid, and n >2.
Claim 4 has not been amended.
ZHU teaches polymer derivative:

    PNG
    media_image1.png
    128
    301
    media_image1.png
    Greyscale
P1 is hydrophilic or water soluble polymer such as hyaluronic acid, dextran, carboxymethyl cellulose, alginic, polyethylene glycol, n >2 and 
	
    PNG
    media_image2.png
    179
    236
    media_image2.png
    Greyscale
meets the limitation of o-nitrobenzyl phototrigger (see the whole document with emphasis on at least claim 1, paragraphs [0015]-[0017]).   In the first embodiment, ZHU teaches HA-NB, hyaluronic acid derivative of o-nitrobenzyl phototrigger (see the whole document and at least paragraph [0065]).   The teaching anticipates claims 4-8.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4; and 1-14 of U.S. Patent Nos. 10,294,335 B2 and 11,117,879 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of US 10,294,335 B2 and US 11,117,879 B2 prepare the polymer derivatives of examined claims 4-8.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613